Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 9, 10 and 14, the present invention from the present application discloses a management server and method in which “identify a location to which the information processing device belongs, based on the network information being managed, upon receiving from the information processing device a notification about a chanced network setting of the information processing device; and transmit, to the information processing device, a device setting of the printer driver based on the information of print performance corresponding to an image forming device belonging to the location being identified” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Hardy (US P. No. 2018/0063373) and Weaver et al. (US P. No. 2016/0098234) , which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hardy (US P. No. 2018/0063373) discloses a network printer is detected, the printer discovery service can identify an IP address for the network printer, query the network printer at the IP address to obtain configuration data associated with that network printer, and perform similar functions.
Weaver et al. (US P. No. 2016/0098234) discloses the current settings, or at least the changes to the current settings, and current values of the environmental variables, or at least the changes to those, such as the updated software version, are reported to the printer servicing server along with the identifier for the printer.
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 22, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672